PATTERSON, Judge.
The husband in this divorce proceeding challenges the trial court’s distribution of assets in the final judgment of dissolution of marriage. We agree with his argument that the trial court erred in dividing the parties’ assets unequally without providing written factual findings to support the disparate distribution. See Lavelle v. Lavelle, 634 So.2d 1111 (Fla. 2d DCA 1994). Therefore, we remand to the trial court for the equal distribution of assets or the entry of written findings. We find no merit to the wife’s issue on cross-appeal and affirm as to that issue.
Affirmed in part, reversed in part, and remanded.
PARKER, C.J., and FULMER, J., concur.